EXHIBIT 15 We have reviewed, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the unaudited interim financial information of US Ecology,Inc. and subsidiaries for the three-month and nine-month periods ended September30, 2010, and 2009, as indicated in our report dated October28, 2010; because we did not perform an audit, we expressed no opinion on that information. We are aware that our report referred to above, which is included in your Quarterly Report on Form10-Q for the quarter ended September30, 2010, is incorporated by reference in Registration Statement Nos.333-157529, 333-140419, 333-68868, 333-93105, and 333-69863 on FormS-8 and Registration Statement No.333-126424 on FormS-3. We also are aware that the aforementioned report, pursuant to Rule436(c) under the Securities Act of 1933, is not considered a part of the Registration Statements prepared or certified by an accountant or a report prepared or certified by an accountant within the meaning of Sections7 and 11 of that act. /s/ Deloitte and Touche LLP Boise, Idaho October 28, 2010
